Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1:

    PNG
    media_image1.png
    390
    893
    media_image1.png
    Greyscale

Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 7, 8, 10, 11, 15, 18, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20120085691 to Cummins.
	US 20120085691 to Cummins describes a plurality, e.g., five, of water treatment reactors arranged in series each of which comprises water to be treated, ozone or “ozone-enriched air” [0110], and UV radiation.  The “first chamber … modifier” recited  in claim 1 reads on Cummins’s description [0252] of adding hydrogen peroxide gas or liquid the treatment reactors.   The PHOSITA would have immediately envisaged the use of both hydrogen peroxide and ozone in a UV-illuminated reactor given the Cummins disclosure.  The last of the reactors may include UV but not added ozone so that the UV may “kill residual ozone” [0125].

    PNG
    media_image2.png
    191
    413
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    774
    905
    media_image3.png
    Greyscale

	Per claim 4, 5, 7, 8, 10 see Cummins [0227]:

    PNG
    media_image4.png
    325
    406
    media_image4.png
    Greyscale



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120085691 to Cummins as applied to claim 1 above, further in view of US 20050171390 to Felch.
To the extent that Cummins does not specifically disclosure the use of a combination of hydrogen peroxide and ozone in an upstream UV lamp-equipped reactor, and if a person having ordinary skill in the art would not have immediately envisaged use of the combination of hydrogen peroxide and ozone in the same reactor (with UV light) given the Cummins description of use of hydrogen peroxide and the use of ozone in advanced oxidations, Felch [0064] motivates the PHOSITA to use a combination of hydrogen peroxide and ozone (in the presence of UV light) in the Cummins reactor:

    PNG
    media_image5.png
    78
    408
    media_image5.png
    Greyscale


Per claim 4, 5, 7, 8, 10 see Cummins [0227]:

    PNG
    media_image4.png
    325
    406
    media_image4.png
    Greyscale


Claims 2,12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120085691 to Cummins as applied to claim 1 above, further in view of USP 9193607 to Johnston and US 20070196232 to Klaptchuk.
	USP 9193607 to Johnston is directed to water treatment using ozone.  US 20070196232 to Klaptchuk teaches [0026] that ozone generators using ambient air do not require connection to a piped oxygen supply.
	It would have been obvious to have used an ozone generator that produces ozone from ambient air because such ozone generators are well known, as shown by Johnston (col 2 line 63) in applicant’s field of endeavor, i.e., water treatment, and Klaptchuk [0026] teaches that ambient air-type ozone generators advantageously do not require connection to a concentrated oxygen source. 
	Per claim 12, in the alternative, it would have been obvious to have  use a combination of an oxygen generator and an ozone generator rather than an ambient air type ozone generator insofar as both approaches were known, as shown by at least Klaptchuk. 

Claims 3, 9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120085691 to Cummins as applied to claim 1 above, further in view of US 20190084852 to Harris.
Harris [0020] motivates the skilled artisan to select UVC radiation for use in the Cummins device because synergism between UVC and ozone is especially lethal to pathogenic organisms.

    PNG
    media_image6.png
    302
    411
    media_image6.png
    Greyscale


Claims Not Rejected over Prior Art

Objection is made to claims 6 and 16 – 17 for dependence on a rejected base claim but would be allowable if presented in independent form.

Art Cited of Interest
Harris describes recirculation of treated water in an advanced oxidation system, but does not suggest modification of the Cummins disclosure in view of USP 10858266 to Blad describing a once-through (non-recirculating) oxidation system akin to that of Cummins.
US 20130118994 to Altman, directed to a method for treating produced water, describes:
Receiving produced water 12 in an induced gas filtration IGF / dissolved air flotation DAF vessel 20 into which a bulk density-modifying substance, e.g., ~5 μm bubbles of nitrogen or carbon dioxide gas, is added to facilitate separation of hydrocarbons from the produce water [0059].  Altman does not describe simultaneously treating the produced water in the DAF vessel with ultraviolet radiation.
The produced water from the DAF unit is fed, albeit indirectly through an electro-coagulation unit 24, to an oxidation tank 30 into which ambient air comprising oxygen is added for treating the produced water [0045].
The effluent from the initial oxidation tank 30 is fed to an enhanced oxidation tank 40 into which ozone is added.1

    PNG
    media_image8.png
    876
    1170
    media_image8.png
    Greyscale

	  
/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Altman:
        
    PNG
    media_image7.png
    115
    464
    media_image7.png
    Greyscale